Title: To George Washington from William Ramsay, 30 July 1757
From: Ramsay, William
To: Washington, George



Dr Sir
Alexandria July 30th 1757

I wrote you in answer to both yours about the Mines to which referr—I am now to address you on a more interesting, but a more disagreable Subject.
Know Sr that I have been extreamly unfortunate in all my affairs, which has greatly emberrass’d me, in Ordr to remedy which, I have made Application to the Monied ones My Ld Fx, Mr Speaker, Mr Corbin, Mr Cary & many others without success, which I put to the Account of my perverse fortune, not their want of ability to serve me.
As I hope a share in your friendship, permit me to request of you the loan of Two hundred or £250 before or at Octr Gen. Court next, for which you shall be secur’d; you will do a very singular service to me without prejudice I hope to your self & also add to the many obligations I am already under, from your great inclination & desire to serve me, & tho. hitherto without success, yet calls for my gratefull acknowledgemts. We may

now depend on the Arrival of the Fleet at Halifax. A report prevails with great probability of truth that Prusia has taken Prague in which he found 250 p[iece]s of Cannon & made Upwards of 12000 Prisrs. May Fortune attend him & victory wait his Banners ’till he humble the proud & crush the ingratefull & that you may triumph over your Enimies & succeed in all your enterprizes is the sincere wish of my Dr Sir Your very Afft. H. Servt

Wm Ramsay

